[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-10258                ELEVENTH CIRCUIT
                                                            JUNE 10, 2008
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

              D. C. Docket No. 06-01691-CV-ORL-18-UAM

JUDITH E. MERCHANT,

                                                    Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (June 10, 2008)

Before CARNES, BARKETT and COX, Circuit Judges.

PER CURIAM:
      Judith E. Merchant appeals the district court’s judgment affirming the Social

Security Administration’s denial of disability insurance benefits pursuant to 42

U.S.C. § 405(g). She presents four basic issues on this appeal.

      First, Merchant contends that the Administrative Law Judge’s (“ALJ”) finding

that she could perform light work was not supported by substantial evidence. The

record supports the ALJ’s finding that Merchant’s uveitis was responsive to treatment

and that she had failed to show that her hip pain prevented her from doing light work.

Thus, substantial evidence supported the ALJ’s finding that Merchant could perform

light work.

      Second, Merchant contends that the ALJ erred by failing to secure a physical

capacity evaluation. She argues that since the ALJ rejected the evidence offered with

regard to her hip condition, the ALJ erred by not ordering a physical capacity

evaluation to determine the severity of her hip condition. We conclude that the

record was sufficient for the ALJ to determine Merchant’s residual functional

capacity with regard to her hip; therefore, the ALJ did not err by failing to order

additional medical evidence.

      Third, Merchant contends that the ALJ failed to give proper weight to the

opinion of her treating physician, Dr. Royer. She argues that the ALJ improperly

considered the opinion of a non-examining, non-physician over Dr. Royer’s opinion

                                          2
that she could not do light work. The ALJ did not err in assigning minimal weight

to the opinion of Dr. Royer because his findings were not supported by the medical

evidence and he acknowledged that he was uncertain as to Merchant’s current

condition.

      Fourth, Merchant contends that the ALJ erred by finding her testimony not

entirely credible with regard to the severity of her limitations. She contends that the

ALJ’s reasons for rejecting her testimony are inconsistent with her medical records

and not supported by substantial evidence. Merchant’s testimony regarding the extent

of her limitations was inconsistent with the medical evidence and her testimony

regarding her everyday activities. Therefore, the ALJ did not err in finding that

Merchant’s testimony was not entirely credible as to the extent and severity of her

limitations.

      We discern no error. We affirm the denial of benefits.

      AFFIRMED.




                                          3